 USDC IN/ND case 2:20-cv-00071-TLS-JPK document 1 filed 02/17/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

GREGORY HORNE,                               )
                                             )         CASE NO.: 2:20-cv-71
       Plaintiff,                            )
                                             )
vs.                                          )
                                             )
VIKTOR KRECKER and                           )
IMPEL TRANSPORT, LTD,                        )
                                             )
       Defendants.                           )

                                   NOTICE OF REMOVAL

       COME NOW Defendants, Viktor Krecker and Impel Transport, Ltd., by and through

their attorneys, and pursuant to 28 U.S.C. § 1332, file this Notice of Removal with respect to the

above-captioned case, which was filed and is currently pending in the Lake Superior Court,

County of Lake, Crown Point, State of Indiana. In support of this Notice of Removal, the

Defendants state as follows:

       1.      On January 27, 2020, Gregory Horne (“Plaintiff”) filed his original action against

the defendants, Viktor Krecker and Impel Transport, Ltd., in the Lake Superior Court, alleging

personal injuries as a result of a motor vehicle accident that occurred on November 15, 2018.

The lawsuit is recorded on that court’s docket as Cause No. 45D05-2001-CT-000101. A copy of

the Plaintiff’s Complaint for Damages is attached hereto as Exhibit “A”.

       2.      At both the time of the incident which is the subject of the plaintiff’s Complaint

for Damages, and at the time of the filing of this Notice of Removal, defendant Viktor Krecker is

a citizen of Canada, residing in Winkler, Province of Manitoba, country of Canada; and Impel

Transport, Ltd. is a limited company registered to do business in Canada with its principal place

of business in Winkler, Province of Manitoba, country of Canada.



                                                 1
 USDC IN/ND case 2:20-cv-00071-TLS-JPK document 1 filed 02/17/20 page 2 of 4


        3.        At both the time of the incident which is the subject of the plaintiff’s Complaint

for Damages, and at the time of the filing of this Notice of Removal, all of the principals of

Impel Transport, Ltd. were residents of the country of Canada.

        4.        At both the time of the incident which is the subject of the plaintiff’s Complaint

for Damages, and at the time of the filing of this Notice of Removal, the plaintiff, Gregory

Horne, was a citizen of the State of Florida.

        5.        This cause is removable under 28 U.S.C. § 1332 due to the diversity of the

parties’ citizenship and none of the impediments to removal under 28 U.S.C. § 1445 are present

in this action.

        6.        Pursuant to Local Rule 81.1, defendants certify that to the best of their

knowledge, information and belief, the amount in controversy exceeds Seventy-Five Thousand

Dollars ($75,000.00) exclusive of interest and costs, as the plaintiff’s Complaint for Damages

has an open prayer for damages, and specifically alleges that the plaintiff sustained permanent

injuries as a result of the accident.

        7.        On January 27, 2020, Ryan D. Etter filed his Appearance for the plaintiff, a copy

of which is attached as Exhibit “B”.

        8.        The Summons and Complaint were issued to defendant, Viktor Krecker, (via US

Certified Mail) on or about January 27, 2020. A copy of the Summons is attached as Exhibit

“C”.

        9.        The Summons and Complaint were issued to defendant, Impel Transport, Ltd.,

(via US Certified Mail) on or about January 27, 2020. A copy of the Summons is attached as

Exhibit “D”.

        10.       The defendant, Impel Transport, Ltd., was served with the plaintiff’s Complaint




                                                    2
 USDC IN/ND case 2:20-cv-00071-TLS-JPK document 1 filed 02/17/20 page 3 of 4


on January 30, 2020. A copy of the Proof of Service is attached as Exhibit “E”.

        11.       The defendant, Viktor Krecker, has not yet been served and no Proof of Service

has been filed.

        12.       Because defendants have filed this Notice of Removal within thirty (30) days of

service, this Notice of Removal is timely. See 28 U.S.C. § 1446(b).

        13.       On February 13, 2020, attorney Lyle R. Hardman filed his written Appearance on

behalf of the defendants. A copy of defense counsel’s written Appearance is attached as Exhibit

“F”.

        14.       The defendants. by counsel, filed their Answer to plaintiff’s Complaint for

Damages on February 13, 2020. A copy of the Answer is attached as Exhibit “G”.

        15.       A copy of the Chronological Case Summary for the Lake Superior Court, Cause

No. 45D05-2001-CT-000101 is attached as Exhibit “H”.

        10.       Written notice is being provided to all adverse parties and to the Clerk of the Lake

Superior Court contemporaneously with the filing of this Notice of Removal notifying them that

this Notice is being filed in this Court.

        WHEREFORE, defendants, Viktor Krecker and Impel Transport, Ltd., pray that the

entire state court action under Cause Number 45D05-2001-CT-000101 now pending in the Lake

Superior Court be removed to this Court and for any and all further remedies just and proper in

the premises.

        Dated this 17th day of February 2020.




                                                   3
 USDC IN/ND case 2:20-cv-00071-TLS-JPK document 1 filed 02/17/20 page 4 of 4


                                                          Respectfully Submitted,

                                                          HUNT SUEDHOFF KALAMAROS LLP

                                                          By; /s/ Lyle R. Hardman
                                                          Lyle R. Hardman (#16056-49)
                                                          Attorney for Defendants
                                                          205 W. Jefferson Blvd., Ste. 300
                                                          Post Office Box 4156
                                                          South Bend, IN 46634-4156
                                                          Telephone: (574) 232-4801


                                   CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that on the 17h day of February 2020, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system which sent notification of such

filing to all counsel of record.




                                               /s/Lyle R. Hardman
                                               Lyle R. Hardman (#16056-49)




                                                  4
